On Petition to Rehear.
Petition to rehear has been filed, by which Petitioner complains that this Court pretermitted a declaration “holding that the residents of said area (the U. S. reservation at Oak Ridge) have no right to vote in any election involving the right to hold office in Anderson County and that said residents of said area are ‘without the confines, of Anderson County, Tennessee.’ ”
The basis of Petitioner’s proposition is thus stated in the petition:
*209“. . . the residents of Oak Ridge being there temporarily and having no intention of remaining there, and being compelled to remove from the area on termination of employment, are not bona fide residents of the county, that they have never formed any intention of being ‘ domiciled’ in the area as required by the word ‘resident’ in the voting statutes and that therefore they are not entitled to vote.”
We think the declaration sought was properly refused by the Chancellor and his action was properly affirmed by this Court for at least three reasons: (1) The Complainants by their original bill, show no such special interest or right as entitles them to the declaration sought. Coleman v. Henry, 184 Tenn. 550, 201 S. W. (2d) 686. (2) Since the affected residents and prospective voters are not parties to the cause, such declaration would lack essential elements of due process and be no final determination of rights. State ex rel. v. Willett, 117 Tenn. 334, 350, 97 S. W. 299; Wright v. Nashville Gas & Heating Co., 183 Tenn. 594, 194 S. W. (2d) 459; Nashville Trust Co. v. Dake, 162 Tenn. 356, 36 S. W. (2d) 905.
Code Sec. 1937, which lays down the only residence requirements for prospective voters, makes no demand for a declaration of intention of remaining (animus man-endi) in the voter’s county for any fixed time after the election. It requires only that the prospective voter shall have been a resident of the State for one year and of the county where he proposes to vote, for six months prior to the election. The section is as follows:
“Every person of the age of twenty-one years, being a citizen of the United States and a resident of this state for twelve months, and of the county wherein he may offer his vote for six months next preceding the day of *210election, shall be entitled to vote for members of tbe general assembly and other civil officers for tbe county or district in which be may reside.” Code sec. 1937.
Petition denied.
All concur.